DETAILED ACTION
This Office Action is in response to amendment filed on August 09, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 and 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. For the following:
Applicant’s argument:
“The Kempf reference cited by the instant Office Action does not, however, anticipate the amended limitation of independent claims 1, 8, and 15 specifically: "...for blockchain enabled reservation and delegation with a plurality of service providers and devices on a distributed network, the computer-implemented method comprising..." The Kemp reference does not disclose utilizing smart contracts to execute a temporary delegation that allows the switching from one service provider to another service provider or switching service from one device to another device without interruption to the user”.

In response:
The Examiner respectfully disagree. The Examiner refer Applicant to section [[2111.02    Effect of Preamble [R-10.2019]]] of MPEP which states [II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE] The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Regarding the amended limitation in the preamble of the claim, the Examiner interpret the preamble which is performed by a computer using a blockchain for reservation and delegation which is used by service providers and devices on a distributed network. Therefore, the argument above is considered moot, since the amended limitation in the preamble only to state a purpose or intended use for the invention.

Applicant’s argument:
." The Kemp reference does not disclose utilizing smart contracts to execute a temporary delegation that allows the switching from one service provider to another service provider or switching service from one device to another device without interruption to the user.

In response:
For the argument above for independent claims 1, 8 and 15. The claims do not recite “execute a temporary delegation that allows the switching from one service provider to another service provider or switching service from one device to another device without interruption to the user” in the body of the claims and the argument also pertain the intended use from the argument above. Therefore, the argument is considered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar U.S. Pub. Number 2022/0092056 in view of Kempf et al. (Kempf) U.S. Pub. Number 2021/0081404.
Regarding claim 1; Sekar discloses a computer-implemented method for blockchain enabled reservation and delegation, the computer-implemented method comprising:
receiving one or more first or second trigger conditions defined by a user (para. [0126] a particular node of the blockchain network executes one or more smart contracts stored on a blockchain…the smart contracts may include one or more events that result in the performance of various actions);
detecting an occurrence of the one or more first trigger conditions (fig. 9, para. [0126] determines … in which the smart contract (or more precisely the node executing the smart contract) executed an action associated with the event occurrence);
deploying a smart contract based on the received one or more first trigger condition (fig. 9, para. [0126] determines … that such an event has occurred, … in which the smart contract (or more precisely the node executing the smart contract) executed an action associated with the event occurrence);
detecting an occurrence of the one or more second trigger conditions (para. [0127] the smart contracts may identify various penalties associated with the occurrence of a particular event (e.g., breach of the smart contract); and
deactivating the smart contract based on the received one or more second trigger conditions (para. [0127] one or more conditions may result in the smart contract being removed or disabled from the blockchain (e.g., via self-destruction).
Sekar does not disclose, which Kempf discloses a blockchain enable delegation (Kempf: para. [0015] a smart contract between the tenant and the cloud system, enabled via delegating authorization rights to the tenant for usage of requested cloud services)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekar to provide a blockchain enable delegation, as taught by Kempf. The motivation would be to provide service's rights delegation as a smart contract of type delegation and suspending execution of processes and prohibiting further processes.

Regarding claim 2; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, further comprising:
receiving a subject registration, the subject is the user, a service, or a device (Sekar: para. [0054] software wallet 138 allows users to … create profiles based on or associated with the user data, monitor how the data is being used by the enterprises).

Regarding claim 3; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, wherein the one or more first trigger conditions is a condition that upon its occurrence initiates the deployment of the smart contract (Sekar: para. [0123] smart contracts may be stored to a blockchain and executed by the blockchain nodes … The particular conditions/terms associated with execution of various functions can be anything depending on the particular smart contract).

Regarding claim 4; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, wherein the one or more second trigger conditions is a condition that upon its occurrence initiates the deactivation of the smart contract (Sekar: para. [0127] one or more conditions may result in the smart contract being removed or disabled from the blockchain).

Regarding claim 5; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, wherein the smart contract is a reservation smart contract or a deployment smart contract (Sekar: para. [0160] smart contracts are deployed to every node in the blockchain network).

Regarding claim 6; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, wherein deploying the smart contract comprises:
running a delegation, the delegation is one or more of switching from one service provider to another service provider, switching from one device to another device, or switching from a physical key to a virtual key (Kempf: para. [0064] the service is first registered on the blockchain as a service entity (operation 206B), and then the TSMS 113 registers (operation 206C) a “delegation” object on the blockchain for the grant from the service entity on the blockchain to the TSMS 113, the top level contract object on the blockchain that manages tenants and services. The TSMS 113 sub-delegates the quota of resources to tenants and other services when they request grants of such resources offered by the service). The reason to combine Sekar and Kempf is the same as claim 1, above.

Regarding claim 7; the combination of Sekar and Kempf discloses the computer-implemented method of claim 1, wherein deactivating the smart contract comprises:
removing a delegation (Kempf: para. [0113] the smart delegation contract created between the requestor and the service is revoked or suspended); and
reverting back to a pre-delegation setting (Kempf: para. [0113] the suspension may allow the requestor (e.g., a tenant or service owner) an opportunity to pursue a restoration procedure with the service provider prior to losing rights to the grant entirely). The reason to combine Sekar and Kempf is the same as claim 1, above.

Regarding claims 8-14; claims 8-14 are directed to a computer system which have similar scope as claims 1-7, respectively. Therefore, claims 8-14 remain un-patentable for the same reason.

Regarding claims 15-20; claims 15-20 are directed to a computer system which have similar scope as claims 1-6, respectively. Therefore, claims 15-20 remain un-patentable for the same reason.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action for compact prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2021/0295283 to Deng-Deng teaches determining a stake delegation related to the transaction, determining a stake delegation protocol as defined in a smart contract in accordance with the stake delegation and smart contracts can include but are not limited to: lists of delegated functions, lists of delegated parties, triggers and actions (e.g., for example those with specific roles and responsibilities as defined in related smart contracts). 

U.S. Pub. Number 2021/0295283 to Concannon-Concannon teaches API call event may be written to the distributed ledger. Cloud provider may invoke deployment smart contract to write the API call event to distributed ledger, in response to completing execution of the API call functionality. The API call event may comprise data regarding the API call. Cloud provider may generate the API call event and transmit the API call event to deployment smart contract 105 to invoke deployment smart contract. In response to being invoked, deployment smart contract may write the API call event to distributed ledger.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VU V TRAN/               Primary Examiner, Art Unit 2491